THE THIRTEENTH COURT OF APPEALS

                                    13-17-00030-CV


     James M. Bass, in his Official Capacity as the Executive Director of the Texas
      Department of Transportation and the Texas Department of Transportation
                                           v.
                                Whalen's Furniture, Inc.


                                   On Appeal from the
                      250th District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-16-002168


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment vacated and the case is DISMISSED. Costs of the appeal are adjudged

against the appellant, James M. Bass, in his Official Capacity as the Executive Director

of the Texas Department of Transportation and the Texas Department of Transportation

      We further order this decision certified below for observance.

November 15, 2018